Title: From John Adams to Wilhem & Jan Willink, 2 November 1782
From: Adams, John
To: Willink, Wilhem & Jan (business)


Gentlemen
Paris November 2. 1782

I have recd your letters of 21. and 28 of October, last night. As to your furnishing Money to Mr Dumas.— Some Repairs have been done to the House of the United States at the Hague; Mr Dumas will transmit you all the Accounts of the House wrights, Masons, Glaziers, Painters &c with Receipts upon them. These you will be pleased to pay, and charge them in the Books of the Society, to the United States. I am indebted also for Some Books and the Binding of others. Mr Dumas will transmit you, the Accounts and Receipts for these, which you will be so good as to pay and charge to my private Account.— You will please to write me an Account of the Amount of all these Sums.— As to what I owe you, or Shall owe you upon my private Account I will give you an Order on the United States for it, whenever you desire it.

If Mr Dumas desires more Money and for other Purposes, you will please to inform me of the Sums and the Purposes and I will give you my Sentiments upon them without delay.
With great Esteem I have the Honour to be, Gentlemen your Fried & humble sert
